                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


GIOVANNI BARRICELLI,                              )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )   No. 3:19-cv-00136
                                                  )
ST LOGISTICS, LLC, d/b/a SOLDIER                  )
DELIVERY, and TRAVIS SMITH,                       )
                                                  )
        Defendants.


                                            ORDER

       The Joint Motion to Stay Action Pending Mediation (Doc. No. 50) is GRANTED IN

PART and DENIED IN PART subject to the following:

       1. The parties shall provide a timetable for notice, with specific dates of when notice will

          be sent, the length of the opt-in period, and when it will close.

       2. The parties shall identify the agreed mediator.

       3. The parties shall set a date certain for the mediation.

       4. The mediator is required to file a report as required by Local Rule 16.05(b).

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00136 Document 51 Filed 03/10/20 Page 1 of 1 PageID #: 285
